                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         STATESVILLE DIVISION
                    CIVIL CASE NO. 5:18-cv-00165-MR

TREVOR MOHAMMED,                )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
KENNETH BEAVER, et al.,         )                             ORDER
                                )
              Defendants.       )
_______________________________ )

        THIS MATTER is before the Court on Defendants’ Motion to Extend

Time to Respond to Plaintiff’s Request for an Order to Access Legal

Materials [Doc. 54] and Motion to Extend Dispositive Motions Deadlines

[Doc. 56].

        First, Defendants seek an extension of time within which to respond to

Plaintiff’s Motion for Access to Legal Materials [Doc. 52]. This Motion will be

denied as moot because the Defendants’ Response has now been filed [Doc.

55].1

        Second, Defendants seek an extension of the deadline for filing

dispositive motions. Defendants explain that the extension is needed due to



1The Court will address Plaintiff’s Motion for Access to Legal Materials in a separate
Order.


          Case 5:18-cv-00165-MR Document 57 Filed 06/08/20 Page 1 of 2
the large number of Defendants and claims in this case, counsel’s other work

demands, and difficulties presented by COVID-19, including a severely

limited ability to communicate with NCDPS prison staff. The Motion will be

granted for good cause shown.

     IT IS, THEREFORE, ORDERED that:

  1. Defendants’ Motion to Extend Time to Respond to Plaintiff’s Request

     for an Order to Access Legal Materials [Doc. 54] is DENIED AS MOOT.

  2. Defendants’ Motion to Extend Dispositive Motions Deadlines [Doc. 56]

     is GRANTED, and the parties shall have until August 20, 2020 to file

     dispositive motions.

     IT IS SO ORDERED.
                                Signed: June 8, 2020




                                       2

        Case 5:18-cv-00165-MR Document 57 Filed 06/08/20 Page 2 of 2
